EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Simon Ford on 06/09/2021.

The application has been amended as follows: 
Please see claims filed on 06/09/2021.

The following is an examiner’s statement of reasons for allowance: Claim 1 recites a computer-implemented method, comprising:
identifying, within a response to an intercepted file system call, an inter-process communication (IPC) channel associated with a user-level stack within a user space of a system, including extracting an identifier of the IPC channel from the response to the intercepted file system call;
establishing a user space communications path with the user-level stack, utilizing the IPC channel and shared direct memory access (DMA) memory within the user space of the system; and
conditionally redirecting a call within the user space of the system to the user-level stack, utilizing the user space communications path.
When considering claim 1 as a whole, the prior art of record does not teach the limitaitons: identifying, within a response to an intercepted file system call, an inter-process communication (IPC) channel associated with a user-level stack within a user space of a system, including extracting an identifier of the IPC channel from the response to the intercepted file system call; establishing a user space communications path with the user-level stack, utilizing the IPC channel and shared direct memory access (DMA) memory within the user space of the system; and conditionally redirecting a call within the user space of the system to the user-level stack, utilizing the user space communications path.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 12, 23, 24, and 25, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCI N WONG/Primary Examiner, Art Unit 2136